Order unanimously reversed, and order of modification vacated, without costs. Memorandum: Upon the stipulation of the parties concerning the amount of payments provided in the basic order which petitioner sought to modify, we accept the order of McLaughlin, J., signed June 2, 1977, as entered nunc pro tunc April 1, 1976, Judge Schneider erred, however, in failing to make findings of fact showing a change of circumstances in support of his order of modification. Since the trial minutes show that petitioner was not working two jobs when Judge McLaughlin’s order was made, the fact that she has since worked two jobs and must now quit the second one is not a change of circumstances as they existed in April 1,1976, so as to justify modifying the original order. There appearing no other basis in the record for the modification, the modifying order must be reversed and vacated. (Appeal from order of Onondaga County Family Court—support.) Present—Marsh, P. J., Hancock, Jr., Denman, Goldman and Witmer, JJ.